UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4409


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELISHA LEE MONTFORD,    a/k/a    X   Easy,    a/k/a   Easy   Montford,
a/k/a Lee Montford,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (4:10-cr-00071-FL-3)


Submitted:   November 30, 2011               Decided:   December 15, 2011


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren E. Gorman, Chevy Chase, Maryland, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elisha Lee Montford pled guilty, pursuant to a plea

agreement,      to    possession    of    a    firearm      and   ammunition   by    a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2006).       The district court found that Montford qualified for

sentencing pursuant to the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e).           Pursuant to the Government’s motion under

18 U.S.C. § 3553(e) (2006) and U.S. Sentencing Guidelines Manual

§ 5K1.1 (2010), the court sentenced Montford to 108 months in

prison,       below    the   statutory        mandatory     minimum     fifteen-year

sentence he faced as an armed career criminal.                     Montford timely

appealed.

              Montford’s attorney filed a brief, pursuant to Anders

v.   California,       386   U.S.   738   (1967),      finding     no   meritorious

grounds for appeal but questioning whether the district court

properly designated Montford an armed career criminal.                      Montford

filed     a   pro     se   supplemental       brief   and    an   amended    pro    se

supplemental brief, 1 reiterating counsel’s argument and asserting

that his conviction violates the Equal Protection Clause.                           We

affirm Montford’s conviction and sentence.




      1
       We grant Montford’s motion to file his amended pro se
supplemental brief.



                                          2
            Whether a prior conviction qualifies as a predicate

offense is a question of statutory interpretation that we review

de novo.     United States v. Harcum, 587 F.3d 219, 222 (4th Cir.

2009).      To qualify for an enhanced sentence under the ACCA,

Montford    must      have    “three      previous        convictions    .    .    .    for   a

violent felony or a serious drug offense, or both, committed on

occasions different from one another.”                          18 U.S.C. § 924(e)(1).

The ACCA defines a serious drug offense to include “an offense

under State law, involving . . . distributing, or possessing

with intent to manufacture or distribute, a controlled substance

. . . , for which a maximum term of imprisonment of ten years or

more is prescribed by law.”               18 U.S.C. § 924(e)(2)(A)(ii).

            Montford         had     at   least         three    qualifying       predicate

offenses:     a 1997 conviction for possession with intent to sell

and deliver cocaine, for which he received a 112- to 144-month

sentence under the current North Carolina Structured Sentencing

Act (“NCSSA”); and 1993 and 1995 convictions for selling and

delivering    cocaine,        for     which       he    received     eight-year         prison

terms    under     the       North    Carolina          Fair     Sentencing       Act,    the

predecessor      to   North     Carolina’s         structured        sentencing        scheme.

When    Montford      was    sentenced      in         1993    and   1995,   the       maximum




                                              3
sentence for his offenses was ten years’ imprisonment. 2                     See N.C.

Gen. Stat. §§ 14-1.1(a)(8), 90-95(a)(1) and (b)(1), repealed by

NCSSA, 1993 N.C. Sess. Laws, ch. 538, § 2.                         Montford contends

that       these   convictions     do   not       qualify   as   predicate   offenses

under the ACCA because the law has changed in North Carolina and

these       crimes   no   longer   carry      ten-year      maximum   prison   terms.

However, as counsel concedes, the Supreme Court recently held

that, for purposes of determining whether a prior state drug-

trafficking conviction qualifies as a serious drug offense for

armed       career    criminal      purposes,          “the      'maximum    term   of

imprisonment' for a defendant’s prior state drug offense is the

maximum sentence applicable to his offense when he was convicted

of it.”       McNeill v. United States, 131 S. Ct. 2218, 2220 (2011).

Thus, Montford had at least three predicate offenses and was

properly designated an armed career criminal. 3




       2
       Montford committed both offenses before October 1, 1994,
when the NCSSA became effective. Regardless of when sentencing
occurs, the NCSSA applies only to offenses committed on or after
its effective date.   See McNeill v. United States, 131 S. Ct.
2218, 2224 (2011).
       3
       Because Montford had three qualifying predicate offenses,
we need not address whether Montford’s other prior drug offenses
would qualify as serious drug offenses under the ACCA.



                                              4
            In accordance with Anders, we have reviewed the entire

record    and   have    found   no     meritorious    grounds     for   appeal. 4

Accordingly,    we     affirm   the    criminal     judgment.      This     court

requires that counsel inform Montford, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Montford requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Montford.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and    argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




     4
       We conclude that Montford is not entitled to relief on his
pro se claims.



                                         5